UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 6, 2013 FAL EXPLORATION CORP. (Exact name of registrant as specified in its charter) Nevada 333-170715 27-1517938 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive – Suite 260 Deerfield Beach, FL 33441 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(732) 530-1267 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement On September 6, 2013, FAL Exploration Corp. (the “Company”) entered into a Subscription Agreement with 15 subscribers to issue to issue a total of 10,910,000 shares of common stock for $10,910 at a price per share of $0.001. A copy of the form of Subscription Agreement is attached hereto as Exhibit 10.1. Item 3.02 Unregistered Sales of Equity Securities Reference is made to the disclosure set forth under Items 1.01 of this Report, which disclosure is incorporated herein by reference. On September 6, 2013, we issued twenty million (20,000,000) shares of common stock from the Company to Adam Kotkin, our Chief Executive Officer and Director of the Company, as payment for accrued salary in the amount of $20,000. The Company believes that the issuance of the Shares was a transaction not involving a public offering and was exempt from registration with the Securities and Exchange Commission pursuant to Rule 4(2) of the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Form of Subscription Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 26, 2013 FAL Exploration Corp. By: /s/ Adam Kotkin Adam Kotkin Chief Executive Officer
